Case 1:20-cv-11956-PBS Document 14-2 Filed 02/03/21 Page 1 of 5 |

Commonwealth OL Massachusetts $6

SVLL| 5 SS. Supener Coup
Department Of Vhe |
Tearal Cc. Our
Civil Aet+leu

(Vo, 1|O~-O177-F

 

 

/ - a Oe
Pete |
VS, foe

Commonwealth Of Mass ac husett + Be
__ Del endaut,

 

 

 

Motion “Yo Amend Cowplarat

il

Wow comes the |

Plait Michael 1 A. Josey y

fro-se., iw the alo ove. evu-tithe od

net lou and MOVES that sis

 
Cdse 1:20-cv-11956-PBS lead -2 Filed 02/03/21 Page 2of5

Court A.meud Ws The Comp! ort

ye L, owing Motion Te Hheserd

Com plait x Amended Complain

: v . ‘ :
le Jur \Sdie tion °

ae

 

, Junisdietion ot sits |
Couft is lavoked pursvatt — +O
“GL. ch. as80 4), ond 4
negligence clam, 7 3
doe of MG. ch. 2580 £1 |
‘cs Decembe 30, ACO. Satta

5 ror Co ult Cavil A criou
“PS

Numet \O- OF7 7- fF wWwas Sled

Ad state.
Marek oF AO'O am “|

wherefore.

 

é

iw |

4

Ve
Ae case 's soll Ops -
Case 1:20-cv-11956-PBS_Dodgment 14-2 Filed 02/03/21 Page 3 of 5
. |
|

“iL. facts? ;

The Plame Michael
A. eee WAS Lrougltt ed
Roxlur Dieter let Cow tT ahi
charge cola CArsou) a Fire

OM Deckard S+reet wiser
M.G.L. ch, ace =I aud

sevuteuced the seutence Was

 

later Vaceted.

7 | “is alain, was
originally Filed iy alte.
Coultt yA Marcel : of 2.010
ad 1S still open on ‘Ss. |

|
Wo tehin she Six Yaar | (Ptatube,
“ne. deot Com A> be | closed - !

Tnetice, / “Jus ice Dextol 's Ao

justice.
Gase 1:20-cv-11956-PBS Do ent 14-2 Filed 02/03/21 Page 4of5- |

Tr, Cause OF Actions

— Wegh ijevee Clava
Donovan V. Morms, WH WE.
ad 8A 55 M ass. ANS C2004),
Sullivan V, Deawtosaca $67 NE.
ad 822, tod Mass. 716 C1991),
Pa tech Ve Srove A Webster) |
Eugmee tig, 556 (\). E, ad 1004,

Os Mass. 108 C1990)

 

 

 

rv. Prayer Fer el tet «

Whefe ote, ne ("| | ute
pers? Lor Relet AS reqaested

iw We orrgimal COW lavtt, | aud
wo othet pelve this Cou ct

wig deewe just props’ and
|
Case 1:20-cv-11956-PBS —Bodgment 14-2 Filed 02/03/21 Page 5 of 5

¢
\m the best iuterest of

—— 4
J UsSsrriace ,

 

 

 

Respearfully S S dovntted |

sj Wickack Q. iz
MWrebael A. ey

fO. Box 120242:
Bostou, WA oall2

1
\
i
1
|

 
